Citation Nr: 0325360	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-07 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1958 to 
January 1959 and from July 1960 to September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which in pertinent part determined that 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for a back disability had 
not been submitted, and denied service connection for an 
acquired psychiatric disorder, to include PTSD.

In a May 2000 statement, the veteran appears to be raising 
claims of entitlement to service connection for diabetes 
mellitus and stomach problems.  At this time, these matters 
are referred to the RO for the appropriate action.

A videoconference hearing before the undersigned was held in 
February 2003.  A transcript of that hearing has been 
associated with the claims folder.

The veteran's reopened claim of entitlement to service 
connection for a back disability and his claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD, will be discussed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and to assist with 
regard to the sufficiency of new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  In May 1982, the RO denied entitlement to service 
connection for a back disability, characterized as mid-
thoracic back pain, essentially based on a finding that 
evidence of a current disability was not found on 
examination.  The veteran did not perfect an appeal of this 
decision.  

3.  Since the May 1982 RO decision, VA and private medical 
records have been submitted that establish that the veteran 
has a currently diagnosed back disability.  This evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The May 1982 rating decision, which denied the veteran's 
claim of entitlement to service connection for a back 
disability is final.  See 38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  

2.  New and material evidence has been submitted since the 
final May 1982 RO decision and the claim of entitlement to 
service connection for a back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was notified of the laws and regulations 
pertaining to new and material evidence in the March 2000 
statement of the case (SOC).  By letter dated in September 
2002, the veteran was advised of the information and evidence 
he was responsible for providing and of the evidence that VA 
would attempt to obtain.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist with regard to the sufficiency of new 
and material evidence and that in light of the favorable 
decision to reopen the veteran's claim of entitlement to 
service connection for a back disability, a remand on this 
issue would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Historically, the veteran's claim of entitlement to service 
connection for a back disability, characterized as mid-
thoracic back pain, was denied in May 1982, essentially based 
on a finding that evidence of a current disability was not 
found on examination.  The veteran was notified of this 
decision in June 1982.  He submitted a notice of disagreement 
(NOD) and a SOC was issued in October 1982.  The veteran, 
however, did not submit a timely appeal.  Therefore, the RO's 
May 1982 decision is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  

In a January 1999 rating decision, the RO determined that new 
and material evidence sufficient to reopen the veteran's 
claim for service connection for a back disability had not 
been submitted.  In the September 2002 supplemental statement 
of the case (SSOC), however, the RO determined that new and 
material evidence had been submitted and the veteran's claim 
was reopened.  Notwithstanding, it is an initial requirement 
of the Board to ascertain whether new and material evidence 
has been presented.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
a back disability was filed prior to that date.  Therefore, 
the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Pertinent evidence of record at the time of the RO's May 1982 
decision includes the veteran's claim, service medical 
records, and May 1982 VA examination report.  The veteran 
reported that he was injured (slipped disc) in a fall in 1965 
and that he was treated at the aid station at Stead Air Force 
Base.  Service medical records indicate that he was treated 
for spasms of the mid-thoracic spine in August 1966.  On VA 
examination in May 1982, the veteran reported that he fell 
during escape and evasion training in 1964 and injured his 
back.  Examination of the lumbar spine revealed normal 
contours and normal range of motion with no evidence of 
paravertebral muscle spasm or tenderness.  Diagnosis was 
"[h]istory injury spine."

Since the May 1982 RO decision, additional evidence has been 
added to the record including medical evidence of a currently 
diagnosed back disability.  VA outpatient records show 
treatment for chronic lower back pain.  X-rays of the lumbar 
spine taken in July 1998 revealed moderately advanced 
degenerative changes with disc space narrowing between L3 and 
S1.  An October 2000 private medical evaluation diagnosed 
"[d]egenerative lumbar disc disease; degenerative 
osteoarthritis of the lumbosacral spine, moderate."  The 
veteran underwent a VA general medical examination in April 
2001 and diagnoses included "[d]egenerative disc and joint 
disease of the lumbar spine."  

The above-referenced medical records are new as they have not 
previously been considered.  The Board also finds the records 
to be material because they indicate that the veteran has a 
current back disability.  It is the Board's view that this 
evidence may be considered to bear directly and substantially 
upon the specific matter under consideration, that is, 
whether the veteran has a current back disability that is 
related to his period of active military service or events 
therein, and to be of such significance that it must be 
considered together with all of the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for a back 
disability is reopened.




ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a back disability, the appeal is 
granted.


REMAND

The Board has reviewed the claims folder and has determined 
that additional development is necessary with respect to the 
veteran's reopened claim of entitlement to service connection 
for a back disability and for his claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The claims folder must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

2.  The veteran should be contacted and 
requested to provide the names/addresses 
and approximate dates of treatment of all 
VA and non-VA providers where he has 
received treatment for his claimed back 
disability since his discharge from 
service.  This includes, but is not 
limited to: Baptist Hospital - Miami, 
Doctor's OsteoPlantation, Broward General 
- Ft. Lauderdale, Georgia Regional - 
Panthersville, St. Mary's - Reno, Nevada, 
and North Carolina State - Butner.  After 
obtaining any appropriate authorization, 
the RO should attempt to obtain copies of 
all pertinent treatment reports 
identified by the veteran, which are not 
currently of record.  Any records 
obtained should be associated with the 
claims folder.
 
3.  The veteran should be contacted and 
requested to provide the names/addresses 
and approximate dates of treatment of all 
VA and non-VA providers where he has 
received psychiatric treatment since his 
discharge from service.  This includes, 
but is not limited to: Atlanta 
Psychiatric Clinic, and court ordered 
examinations by Dr. W.G. Kemperer and Dr. 
J.B. Freid.  After obtaining any 
appropriate authorization, the RO should 
attempt to obtain copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record.  Any records obtained should be 
associated with the claims folder.

4.  The April 2001 VA psychiatric 
examination report and the veteran's 
claims folder should be returned to the 
VA examiner who conducted the examination 
(Dr. N. Parent) for further review and 
addendum.  The examiner is specifically 
requested to comment as to whether the 
veteran's in-service stressors (2 
helicopter accidents) are sufficient to 
produce PTSD and whether there is a link 
between the helicopter accidents during 
service and the veteran's current 
symptomatology.  In this regard, the 
examiner's attention is directed to June 
1966 in-service narrative summary which 
includes a description of the helicopter 
accidents.  A complete rationale for the 
opinions expressed should be provided.

If the requested examiner is unavailable 
or is unable to provide the requested 
information, the veteran should be 
afforded another VA psychiatric 
examination to determine the nature and 
likely etiology of any currently 
diagnosed psychiatric disability.  Send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  The examiner should elicit 
a detailed account from the veteran of 
his alleged in-service stressors for the 
purpose of determining whether exposure 
to the alleged stressors has resulted in 
current psychiatric symptoms.  If the 
veteran is diagnosed with PTSD, the 
examiner should specify: 1) whether the 
claimed stressors (2 helicopter 
accidents) are sufficient to produce 
PTSD; 2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 3) whether there 
is a link between the current 
symptomatology and one or more in-service 
stressors that has been found by the 
examiner to be sufficient to produce 
PTSD.  If the veteran is diagnosed with a 
psychiatric disability other than PTSD, 
the examiner should provide an opinion, 
based on a review of all the evidence, as 
to whether it is likely, unlikely, or at 
least as likely as not that any 
psychiatric disability is related to the 
veteran's active service or events 
therein.  A complete rationale for the 
opinions expressed should be provided.

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should undertake a de novo review of the 
issue of entitlement to service 
connection for a back disability, based 
on the evidentiary record in its 
entirety, and readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



